Citation Nr: 1711420	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  13-19 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial rating in excess of 30 percent for a headache disability.

3.  Entitlement to a total rating due to individual unemployability (TDIU).
 

REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1998 to October 2003 and from June 2007 to June 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

With regard to the Veteran's claim for an increased rating for a headache disability, the Board denied a rating greater than 30 percent in a December 2015 decision.  The Veteran timely appealed the matter to the United States Court of Appeals for Veterans Claims (Court), which vacated and remanded the issue pursuant to a Joint Motion for Remand filed by the parties.  The matter is now properly before the Board for adjudication.

The Veteran's claim for service connection for sleep apnea was remanded by the Board in June 2016 for additional development.  There has been substantial compliance with the remand directives and this issue is properly before the Board for adjudication. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's sleep apnea did not have its onset in service and is not otherwise related to service. 

2.  The Veteran's headache disability is not productive of severe economic inadaptability.

3.  The Veteran's service-connected disability does not render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for sleep apnea are not met. 
38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for a rating in excess of 30 percent for a headache disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8100 (2016).

3.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1110, 1155 (West 2014); 38 C.F.R. §§ 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistant Act of 2000 (VCAA), VA has duties to notify and assist the Veteran in developing his claim.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The notice requirements of the VCAA provide that VA notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain on the Veteran's behalf.  38 C.F.R. § 3.159(b).  These requirements were met through letters dated September 2010, July 2013, September 2013, May 2016, and September 2016.

The Board also finds that there has been compliance with VA's duty to assist.  With regard to the Veteran's claim for sleep apnea, the record in this case includes service treatment records (STRs), VA treatment records, private treatment notes, records provided by the Social Security Administration (SSA), lay statements from the Veteran, three VA examination reports, and one VA examination addendum.  With regard to the Veteran's claim for an increased rating for headaches, the record includes service treatment records, VA treatment records, SSA records, private treatment notes, lay statements from the Veteran and his mother, and four VA examination reports.  The Board finds that the record as it stands includes adequate competent evidence to allow it to adjudicate the appeal, and no further action is necessary with regard to either of these claims.  See generally 38 C.F.R. § 3.159(c).

With regard to the claim for a TDIU, the Board observes that the Veteran's application for TDIU is incomplete, in that it does not contain reference to some employers who are documented in medical records.  In addition, the Board observes that the employer development conducted by the RO was improperly filled out by the Veteran, twice, and he has not provided the RO with the full address of any past employers as requested.  As the Veteran has not provided the requested records or the addresses, additional action on the part of VA is not required pursuant to its duty to assist.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not a one-way street"); 38 C.F.R. §§ 3.159 (c)(1)(i) (requiring claimant to cooperate fully with VA's efforts to obtain non-federal records).

Principles of Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Weight of Evidence

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had an inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (2015).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if relevant.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision).

Facts and Discussion: Sleep Apnea

The Veteran asserts that his sleep apnea had onset during service; alternatively he suggests that it manifested to a compensable degree within one year of service.  See November 2013 Statement in Support of Claim. As an initial matter, the Board notes that sleep apnea is not one of the chronic disabilities for which presumptive service connection for chronic diseases under 38 C.F.R. §§ 3.307 and 3.309(a) is available.  As such, the Veteran's sleep apnea claim may not benefit from the relaxed standards for presumptive service connection for chronic diseases.  Thus, whether it manifested to a compensable degree during the first year after separation is of no consequence.

For direct service connection, the Veteran has been diagnosed with sleep apnea during the appeal period, thus satisfying the first element of direct service connection.  See, e.g., February 2011 VA examination report.

The second element, in-service occurrence, event or injury is less straightforward.  STRs contain no evidence showing complaints of, symptoms of, or treatment for sleep apnea during active duty, and his service personnel records detail no performance problems due to lack of sleep.  Indeed, in his March 2010 report of medical history at separation (and all other reports of medical history), the Veteran specifically denied frequent trouble sleeping. 

However, in correspondence received in November 2013, the Veteran stated that he fell asleep while on duty when he was in the military, to include while he was doing maintenance on fire fighting stations and handling hazardous materials.  The Veteran also reported during his January 2016 VA examination that while he was on active duty, he talked in his sleep, had dreams, and snored.  

The Veteran is competent to report feeling drowsy and episodes of falling asleep while on the job, as these symptoms are capable of lay observation and experience.  
However, there is reason to question the Veteran's credibility. 

While not directly relevant to the sleep apnea appeal, the evidence discussed below is relevant, because it indicates that the Veteran's memory is unreliable and that secondary gain is an apparent motivating factor.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

The Veteran's reporting of symptoms has been wildly inconsistent.  In a July 2004 VA treatment note reflects the Veteran sought to establish care at the VA.  He reported a long history of attention deficit and hyperactivity disorder (ADHD) requiring medication.  A VA treatment note from September 2004 reflects the Veteran was treated by an attending psychiatrist for depressive disorder, anxiety, and ADHD.  However, in a medical prescreen of medical history report dated February 2007 prior to entry into service for his second period of active duty, the Veteran provided his handwritten initials in the "no" column regarding the question have you ever had or do you now have: seen a psychiatrist, psychologist, counselor or other professional for any reason (inpatient or outpatient) including counseling or treatment for school, adjustment, family, marriage or any other problem to include depression, or treatment for alcohol drug or substance abuse.  In the contemporaneous Report of Medical History dated ion March 2007, the Veteran answered "no" to both current and past: nervous trouble of any sort (anxiety or panic attacks); receipt of counseling of any type; depression or excessive worry; and evaluation for a mental condition.  

The Veteran separated from active duty in June 2010.  In the report of medical history at separation, he again denied any history of nervous trouble of any sort.

In July 2012, he filed a disability claim with SSA, alleging an onset date, to include for sleep apneas, as the day after separation from active duty.  Moreover, a September 2012 SSA report reflects that the SSA examiner found the Veteran's statements were only "partially credible," considering the total medical and non-medical evidence in the file and indicating that his symptom severity was milder than claimed.  SSA ultimately determined the Veteran was not disabled. 

Two May 2012 VA treatment notes also reflect that the Veteran repeatedly asked about whether he had posttraumatic stress disorder (PTSD) and whether he should apply for disability pension for this condition.  The provider noted that the Veteran was focused on and acknowledged his desire to apply for military disability benefits.  In one of the treatment notes, the Veteran again denied any history of psychotropic medication usage.  

A June 2012 VA psychology note reflects that the Veteran asked repeatedly about whether he should file a claim for PTSD and appeared anxious about whether he could file the claim or not.  He reported that he was having considerable financial problems, that he had been looking for a job for at least two years (during which time he had been a full-time student), and that he was considering filing for bankruptcy.  

A July 2012 VA social work note reflects that the Veteran was under financial stress and that he was considering filing for bankruptcy if he was unable to find a job.  The provider noted that he "remains quite anxious and neurotic in his pursuit of disability income, examining every 'angle' that he could think of."  Another July 2012 VA treatment note reflects that the Veteran had filled out a food stamp application form; he discussed his significant financial stress and the possibility of filing for bankruptcy in the near future.  

A July 2012 VA social work note reflects the Veteran requested documentation specifically stating that he was disabled or somewhat disabled.  The social worker consulted with the Veteran's primary care physician and mental health provider, who were unable to provide the Veteran with such documentation because he did not have a condition that would render him completely or somewhat disabled.  The social worker suggested a referral to neurology to request such documentation regarding his service-connected headaches; however, the Veteran declined such a referral.  He also expressed frustration with the assistance of his representative and had been referred by a friend to a woman in North Carolina who has assured him she has "won hundreds of 100 percent SC claims for vets" and that his claim was "a very simple claim to prove."  

In a February 2013 VA mental health note, the provider spent a considerable amount of time with the Veteran trying to understand his situation due to numerous discrepancies in his reported medical history.  The report documented numerous blatant inconsistencies regarding symptoms, events experienced, history of treatment, and relationship history.   The Veteran explicitly stated that he wanted a diagnosis of PTSD and pension benefits from the condition.  The provider noted the Veteran was unable to name any current PTSD symptoms besides sleeping trouble, despite repeated questioning.  The provider noted that the Veteran did not appear to have PTSD, although he seemed "very motivated" to obtain this diagnosis.  

In a July 2013 VA examination, the provider noted that the Veteran offered numerous incongruent statements and appeared flustered.  A September 2014 VA treatment note reflects the Veteran reported that he had recently lost his job and had to file for bankruptcy.  

In September 2014, he again filed a disability claim with the SSA, this time alleging an onset date in July 2014.  A claim communication dated March 2015 reflects that the Veteran was currently working 29 hours a week as a janitor; the SSA representative advised the Veteran that he was legally required to report his work activity to the SSA Field Office.  The March 2015 SSA report reflects that on physical examination, all findings were normal.  The provider determined that the Veteran was only partially credible, as the claimed migraines were not of severity or frequency to interfere with daily activities and that he was not being treated for them.  SSA again determined he was not disabled.

Based on the above inconsistences, the Board finds that the Veteran's lay statements as to in-service sleep problems lack credibility.  Thus, the second element of service connection is not met, and the claim fails on this basis alone.  

Regarding the final element, nexus, there are three medical opinions of record regarding the etiology of the Veteran's sleep apnea, all three of which are against the claim.  The September 2014 VA sleep apnea examiner reviewed all the evidence of record and offered a negative nexus opinion.  In support of this conclusion, the provider noted that STRs revealed no in-service diagnosis of sleep apnea and no event in military service to cause the post-service diagnosis of sleep apnea.  The examiner further noted that the Veteran's review of systems questionnaire and examination at separation were silent for a diagnosis of sleep apnea or for symptoms related to sleep apnea.  As such, the examiner stated that the veteran's sleep apnea did not occur in and was not caused by service.

The Veteran was afforded another VA sleep apnea examination in January 2016.  The examiner personally interviewed and examined the Veteran and reviewed the claims file, including statements from the Veteran and his representative, as well as appropriate medical treatise literature submitted by the Veteran and otherwise.  The examiner noted that STRs did not reflect an in-service diagnosis at any point during the Veteran's periods of active duty, and also did not show any sleep-related conditions or treatments related to a sleep condition.  The examiner reported that current medical literature showed a strong association between sleep apnea and obesity.  In particular, the examiner cited medical literature indicating that the strongest risk factor for obstructive sleep apnea was obesity and the prevalence of obstructive sleep apnea increased as the body mass index (BMI) and associated markers (e.g., neck circumference, waist-to-hip ration) increase.  The examiner further noted a study showing that a 10 percent increase in weight was associated with a six fold increase in the risk of developing obstructive sleep apnea. 

Further, the January 2016 examiner noted that the Veteran's BMI during active duty was between 28 and 30 as recorded in periodical physical examinations.  This means that the Veteran was overweight during service but did not meet the clinical criteria for obesity.  The examiner noted that post-service records showed that the Veteran's BMI in August 2010 was 35, placing him within the clinical obesity category.  The examiner stated that this increase in BMI from 30 to 35 represented a roughly 25 to 30 pound weight gain, which would represent greater than a 10 percent increase in weight.  
The examiner ultimately concluded that the Veteran's post-service diagnosis of sleep apnea was related to his post-service weight gain.  This conclusion was supported by significant rationale and discussion of the evidence of record.  

Nevertheless, the examiner noted that the Veteran's representative had suggested that sleep apnea might be documented in service personnel records in the form of performance problems, rather than in his medical records.  The examiner was not able to review service personnel records in order to respond to the representative's argument and acknowledged that obtaining such records might be appropriate.

Although the January 2016 VA examiner provided sufficient rationale and discussed the pertinent evidence and medical treatise literature in support of his conclusion, the Board determined that remand was necessary to obtain the Veteran's service personnel records.  

On remand, such records were obtained and an addendum opinion was requested from the same VA examiner who had prepared the January 2016 examination report.  The addendum, dated July 2016, reflects that the examiner thoroughly reviewed the Veteran's service personnel records and noted that the Veteran's nine periodic evaluation and performance reports from 1999 through 2010 reflect that he was an above average sailor who was considered an asset to the Navy and recommended for retention.  The evaluation reports did not support any issues with his performance that could have been related to sleep apnea during service.  Specifically, the examination addendum reflects that records showed the Veteran was "energetic," "highly motivated," "requiring little to no supervision," and with "excellent work ethic."  The examiner noted that the Veteran's performance reports reflect that his performance improved as his military career progressed.  Consequently, the examiner determined that neither service personnel records, STRs, nor a combination thereof supported the Veteran's contention that he had an in-service sleep condition such as sleep apnea that affected his service and performance.  Records revealed no mention of falling asleep during work hours, poor quality of work, being tardy or evidence of disciplinary action for similar incidents.  As such, the examiner stated that the January 2016 medical opinion remained valid.  In other words, the examiner concluded that the Veteran's diagnosed sleep apnea was due to his post-service weight gain. 

The Board notes that the only evidence of record suggesting that onset of sleep apnea occurred during service consists of the Veteran's lay statements.  While the Veteran is competent to report sleep issues, he is not competent to determine the etiology of his sleep apnea, as he does not have the requisite medical expertise.  In any event, even if he were competent to render such an opinion, it would lack credibility for the reasons outlined above.  Thus, the final element of service connection also is not met.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Principles for Rating Disabilities: Headaches

Disability ratings are determined by applying a schedule of ratings (Rating Schedule) that is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Assignment of "staged" ratings is appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's migraine disability is currently rated as 30 percent disabling for the entire appeal period.  38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100.  Diagnostic Code 8100 provides that migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated at a maximum 50 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating," and neither has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

"Productive of economic inadaptability" can be read as having either the meaning of "producing" or "capable of producing," and nowhere in DC 8100 is "inadaptability" defined, nor can a definition be found elsewhere in title 38 of the Code of Federal Regulations.  But, nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).



Facts: Headaches & TDIU

The Veteran's headache disability is currently evaluated as 30 percent disabling; he asserts that this rating does not adequately account for his disability.  He has filed claims for TDIU during the appeal period and headaches are his only service-connected disability.  As such, the facts discussed below are pertinent to both his increased evaluation claim for headaches and TDIU.

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  In an October 2016 signed statement, the Veteran certified that he had no additional evidence regarding his claim for an increased rating for headaches.

By way of background, the Board found in a December 2015 decision that there was no question that the Veteran experienced very frequent prostrating and prolonged migraine headache attacks.  The Board also determined that the crux of the matter was whether such attacks were productive of severe economic inadaptability.  This is the law of the case by which the Board is bound.  See Browder v. Brown, 5 Vet. App. 268, 270 (1993)("[u]nder the doctrine of 'law of the case,' questions settled on a former appeal of the same case are no longer open for review"); see also Johnson v. Brown, 7 Vet. App. 25, 26 (1994) ("Where a case is addressed by an appellate court, remanded, then returned to the appellate court, the 'law of the case' doctrine operates to preclude reconsideration of identical issues").

Thus, the primary consideration at issue is whether the Veteran's headaches have been productive of severe economic inadaptability. 

As noted above, the Veteran separated from military service in June 2010.  Although the precise dates of enrollment are not of record, evidence reflects that he attended community college full-time from approximately fall 2010 to spring 2012 and that he obtained an associate degree.  The Veteran has not presented any evidence showing that his headaches caused him to miss excessive days of class or that he requested any accommodations for his headaches.  

The Veteran's has submitted a headache diary. which primarily covers the period from mid-2010 through 2011.  The diary contains only basic information regarding his headaches; it reflects that, excluding July 2010 (in which he documented five headaches) and December 2010 (in which he documented three consecutive days of headaches around the Christmas holiday), the Veteran had two or less headaches a month from May 2010 until February 2011.  He reported no headaches in March, April or May 2011.  In June 2011, he documented four headaches.  No additional headaches are documented in 2011 except for one in November 2011.  All of the headaches were recorded as a five out of five in severity and the diary reflects that none of the various medications utilized had any significant impact on the headaches.  The only medications noted in the headache diary are Ibuprofen, Excedrin Migraine, and Advil, even though he was prescribed Imitrex in February 2011 and later stated that it was effective.

In October 2010, the Veteran was afforded several VA examinations.  In his VA eye examination, he reported a one year (onset approximately 2009) history of eye pain and headaches, occurring two to three times per week, which is not supported by the headache diary notes of record.  He denied nausea.  The provider seemed to attribute the headaches to refractive error, prescribed the Veteran a pair of glasses, and recommended he follow up with his primary care physician.  With another VA examiner on the same day, the Veteran reported a history of eye pain and headaches with onset in 2005, which he related to a punch to the right eye in 2003 (STRs reflect the Veteran was punched in the right eye in October 1999).  He denied nausea and prodrome and reported sensitivity to light.  The examiner diagnosed common headache and indicated that the headache had no effects on usual occupation or interference with activities of daily living. 

A November 2010 VA treatment note reflects that the Veteran complained of migraine headaches on a daily basis, with an onset in 2005.  In the same visit, he later indicated that the headaches occurred up to three days a week; still later in the same visit, he reported frequency at one to two times per week.  None of these asserted frequencies are supported by the headache diary notes of record, which cover this time period.

A February 2011 VA neurology consult note reflects that the Veteran sought treatment for possible migraines, with onset approximately three to four years prior (approximately 2007 to 2008 onset).  He denied any precipitating event or history of trauma but indicated that they lasted anywhere from hours to the entire day.  The Veteran reported that with regular exercise and good rest, the headaches were less frequent and that they occurred anywhere from one to five times a month.  This asserted frequency is, by-and-large, supported by his headache diary notes.  This was his first report of symptoms including nausea and light sensitivity and that the headaches were worse with activity; by contrast, he also reported that headaches decreased with regular exercise.  He also reported, for the first time, that he needed to lay down in a quiet, dark room and rest when headaches came on.  The treatment note indicates the Veteran had been diligently tracking his headaches since early summer of 2010.  It also notes that a head CT taken in December 2010 was normal.  The provider's assessment was that the Veteran met the criteria for a migraine diagnosis; however, the condition was "not intractable."  The plan was a trial exercise program and Imitrex. 

A VA neurologic clinic note from July 2011 reflects the Veteran came in for a follow-up.  His headaches had reduced in frequency to, reportedly, no more than twice a month.  The Veteran reported that Imitrex worked reliably every time he had a headache.  The provider referred him back to his primary care provider for further follow-up.  

One May 2012 VA treatment note reflects that the Veteran was working for a local lawn care business in the evenings to avoid the heat of the day, which he reportedly enjoyed.  Another May 2012 treatment note reflects that he was mowing grass for some income, but was interested in securing a different part-time job.  A June 2012 treatment note indicates that the Veteran had injured his ankle and knee the previous week while mowing lawns and was seeking braces; he stated that he had to cut grass later that day.  However, a June 2012 VA treatment note reflects the Veteran reported he had not worked since separation from service, although he had been in school full-time.  The only VA treatment notes discussing his headaches between June 2012 and July 2013 are from August 2012 and April 2013; they reflect the Veteran's headache condition was "stable." 

A September 2012 SSA evaluation reflects a finding that the Veteran's migraines were not of such frequency and severity to significantly interfere with daily activities. 

In July 2013, the Veteran was afforded a VA headache examination.  He reported that headaches occurred three times a week and that they had been progressively worse since military discharge.  He denied nausea.  The Veteran reported to the examiner that his headaches had increased in intensity over the previous three years since his last VA headache examination.  He reported taking ibuprofen and riding his bike after work to alleviate symptoms.  He specifically denied any time missed at work due to headaches.  He reported that he began his then-current job at Loomis in May of 2013 and that it was full-time.  He was working shifts, which varied from 12 or more hours daily at least five days a week.  He was considering leaving his position to seek employment with a photography studio.  

The July 2013 examiner checked a box indicating that the Veteran had characteristic prostrating migraine headache attacks occurring more frequently than once per month based on the Veteran's statements.  The examiner also checked a box indicating that the Veteran had very frequent prostrating and prolonged attacks of migraine headache pain.  Despite these favorable box checks, the examination report on the whole is not necessarily favorable to the Veteran, as the examiner remarked that the Veteran had made multiple incongruent statements during the examination.  In addition, the examiner remarked that the Veteran's headache condition did not impact his ability to work. 

In August 2013, the RO received a statement in support of the Veteran's claim from his mother, which contains both printed and cursive handwriting.  In the first section, labeled "current facts" there are numerous bullet points that state: that onset of migraines began in May 2010 and continue to the present date; symptoms are moderate to severe; that frequency is three to four days per week and documented in the "migraine log" submitted in approximately May 2013; and that the migraines continued with the same intensity and frequency impacting life and work.  The Board reiterates that the headache diary reflects the Veteran documented headaches on average as less than twice a month over a year and a half long period, not three-to-four days a week.  (Specifically, the diary documents 28 headaches over a 20 month period from May 2010 to December 2011). 

The second part of the August 2013 correspondence (in different handwriting) begins with a greeting and ends with the signature of the Veteran's mother.  It reflects that she is a registered nurse of 29 years and acknowledges that her experience is not in neurology.  She reported that the Veteran had been living with her since 2010 and that she had personally observed his migraine symptoms and frequency.  She stated that the migraines sometimes occurred three to four times per week and lasted six to seven hours per episode and that they negatively impacted the Veteran's ability to work. 

A handwritten work history report in the Veteran's SSA records reflects that he quit his job as a driver for Loomis in approximately March 2014 and began working at Wexco, until June 2014.  

A VA neurology clinic note form October 2014 reflects that the Veteran sought follow up treatment for migraine headaches; he was not taking any medication and reported that he had experienced daily headaches for the past 12 weeks, which had lasted all day with no alleviating factors.  He stated that Aleve and Imitrex had not worked in the past.  This contradicts his July 2011 statements that Imitrex worked reliably every time he had a headache.  The Veteran also reported that he had lost his job three months prior (slightly more than 12 weeks prior) and had been working with his uncle laying brick, making $400 per week.  The assessment was migraine headaches and the provider recommended exercise, stress relief and acupuncture.  

SSA records reflect that, at least as of March 2015, the Veteran was working 29 hours a week as a janitor.  The Board observes that the Veteran did not disclose his work with Wexco on his May 2016 application for TDIU and alluded to his work as a janitor only in the remarks section.  He reported that he had lost no time from illness in any of the jobs disclosed. 

A December 2015 VA treatment note reflects that the Veteran had been very actively looking for work, without success.

A February 2016 VA sleep apnea examination report reflects that the Veteran reported that he had last been employed in housekeeping at Central Virginia Training Center until July 2015.  This employment is not specifically disclosed anywhere else in the record.

In his May 2016 application for TDIU, the Veteran reported in the remarks section working part time, making $10.15 per hour and working 25 hours a week at Goodwill Commercial Services.  He reportedly began this job in early May 2016. 

In July 2016, the RO received a VA Form 21-4192 that had been filled out by the Veteran, even though the form sections explicitly state they are supposed to be completed by the employer.  Nevertheless, the Veteran indicated that he voluntarily left his job at Loomis in March 2014 to pursue employment with Wexco.  He further remarked that he "lost" his job with Wexco "because of third shift."

A July 2016 VA headache examination reflects the Veteran felt his headaches had worsened in severity, in part due to chemicals at his job.  He reported that his treatment plan did not include taking medication for the headaches.  The report reflects that duration of episodes was less than one day and that he did not experience characteristic prostrating attacks.  The examiner indicated that the headache condition did not impact his ability to work.  He was reportedly working approximately 25 hours a week. 


Discussion: Headaches

Given the evidence noted above, the Board finds that the Veteran's headaches are not productive of economic inadaptability.  Nearly all of the evidence of record reflects that the Veteran's service-connected headache disability does not significantly impact his ability to obtain and maintain gainful employment (or, by analogy, engage in full-time pursuit of education).  

Specifically, an STR March 2010 report if medical assessment, in which the Veteran denied headaches, reflects he felt he had no conditions which currently limited his ability to work.  An October 2010 VA examination report reflects that the headache condition had no impact on usual occupation or activities of daily living.  A July 2012 SSA evaluation reflects that there were no noticeable disabilities, that he was friendly, employed as a full-time student, and not disabled.  A September 2012 SSA evaluation reflects a finding that the headaches were not of such frequency and severity to significantly interfere with daily activities.  A July 2013 VA examiner determined that the Veteran's headache disability did not result in significant functional impairment to impact his employability.  A March 2015 SSA evaluation, which considered additional claimed disabilities, reflects a finding that he was not too disabled to work;  it also noted that the Veterans headaches were not of severity of frequency to interfere with daily activities, nor was he being treated for them.  A July 2016 VA headache examiner indicated that the Veteran's headache disability did not result in significant functional impairment. 

Although he has not been completely forthcoming with his employment history, the evidence reflects that the Veteran was in school full-time from approximately fall 2010 to spring 2012.  During the spring and summer of 2012, he was mowing lawns part-time and was looking for a different part-time job.  Thereafter, he was employed full-time as a driver for Loomis from May 2013 to March 2014; was employed with Wexco full-time from March 2014 to July 2014, and was employed part-time with his uncle laying brick during the fall of 2014.  At least as early as March 2015, he was employed part-time as a janitor.  By his own admission, he did not lose any work at any disclosed employers (Loomis or Wexco) due to his headache disability.  He has not presented evidence that his headaches impacted his work mowing lawns.  Indeed, contemporaneous evidence reflects that he enjoyed this work.

The evidence of record suggesting the Veteran's headache disability may impact his ability to work is: the check-the-box portion of the July 2013 VA headache examination report, the August 2013 statement in support of claim from the Veteran's mother, and portions of the July 2016 VA examination report. 

As noted above, the July 2013 VA headache examination report contains additional remarks that suggest the check-the-box portion of the report was made in error.  Specifically, the examiner noted numerous incongruent statements.  As such, the Board finds that probative weight of the check-the-box portion of the report is significantly reduced. 

Regarding the July 2016 VA examination, the Veteran reported that the chemicals he was using in his part-time job caused him headaches.  The examiner noted that the Veteran was still able to work.  This self-reported evidence, when presuming its credibility, indicates that the Veteran's headache disability has some impact on his work, which may depend on the nature of the job.  However, the Board observes that the rating criteria are designed to provide compensation based on impairment of earning capacity due to service-connected disability.  The disability compensation he is receiving implicitly reflects that the headache disability has some impact on employment.  That said, the evidence reflects that the Veteran has been able to obtain and maintain work and that he has lost no time due to illness.  As such, this July 2016 VA examination report merely demonstrates the validity of the Veteran's entitlement to disability compensation for this condition.  It does not reflect that the Veteran's headache disability is productive of severe economic inadaptability. 

With regard to the Veteran's mother's statements regarding his headache condition, these statements are competent as they reflect personally observable symptoms and behaviors.  There is no reason to doubt her credibility and these statements provide probative evidence that the Veteran's headaches impact his employment to an unspecified degree.  As noted above, the rating criteria are designed to compensate for impairment of earning capacity.  His mother's statements support the idea that the headaches have some negative impact on his ability to work; however, the statements are not specific enough to be particularly probative regarding the appropriate rating under VA regulations. 

In sum, after weighing the probative evidence of record, the Board finds that the Veteran's headache disability more closely approximates the 30 percent evaluation.  In other words, the Board finds that the Veteran's headache disability is not productive of severe economic inadaptability.  In reaching this decision, the Board acknowledges the Court's decision in Pierce v. Principi, 18 Vet.App. 440, 446 (2004).  However, the evidence of record reflects that the Veteran is able to work and that his headache disability does not have a significant impact on his ability to obtain and maintain employment.  All medical assessments of record regarding his employability have supported this conclusion.  

Moreover, the evidence of record suggests that the Veteran's headache disability is significantly influenced by personal and financial stress and that, by and large, the disability improves when he is employed.  

Although there is some evidence that his headaches have some negative impact on his ability to work, it does not show that his headaches are productive of severe economic inadaptability.  The Veteran has not presented any evidence that he misses work or requires special accommodations in this position due to his headaches.  Moreover, the Board has already found that the Veteran is a poor historian motivated by financial gain.  In light of the foregoing, a rating in excess of 30 percent for a headache disability must be denied. 

Finally, the Veteran does not assert that referral for extraschedular consideration is warranted for his headache disability, and the record does not otherwise reasonably raise the matter.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Discussion: TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).   

The above notwithstanding, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16 (b).  Therefore, if a veteran fails to meet the schedular requirements set forth in 38 C.F.R. § 4.16 (a), an extraschedular rating may nevertheless be considered under 38 C.F.R. § 4.16 (b) where a veteran is unemployable due to service-connected disabilities. 

The Board is prohibited from assigning an extraschedular TDIU under 38 C.F.R. § 4.16 (b) in the first instance without initially referring the claim to the Director of VA's Compensation Service.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996). 

Service connection is currently in effect for a headache disability, rated as 30 percent disabling.  He does not meet the schedular criteria for a TDIU; the question is thus whether he is entitled to an extraschedular TDIU.  As discussed in detail above, the Veteran's headache disability does not preclude him from obtaining and maintaining gainful employment.  

Although the precise dates of employment are not of record, as discussed above, the record reflects that has been able to work and his headache disability does not have a significant impact on his ability to obtain and maintain employment.  All medical assessments of record regarding his employability have supported this conclusion.  

The Board acknowledges that the Veteran had periods of unemployment during the appeal period and that he worked part-time during parts of the appeal period.  However, unemployment and/or underemployment are not equivalent to unemployability.  It is the Veteran's burden to establish his claim.  In the present case, he has not shown himself to be unemployable due to his service-connected headaches.  As noted above, a preponderance of the evidence shows that his headaches are reduced in severity and frequency when he is working and earning a living.  

In sum, for reasons outlined above, the Veteran's headache disability does not render him unable to secure or follow a substantially gainful occupation.  Accordingly, referral for an extraschedular TDIU is not warranted.  


ORDER

Entitlement to service connection for sleep apnea is denied.
 
Entitlement to a rating in excess of 30 percent for a headache disability is denied.

Entitlement to a TDIU is denied. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


